Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 28, 2021.

Status of Claims
Cancellation of claims 1-3 and addition of claims 14-25 is acknowledged.
Claims 14-25 are currently pending and are the subject of this office action.
Claims 14-25 are presently under examination.

Priority
This Application is a Continuation in Part from United-States Application No. 15/685,993 filed August 24, 2017, which claims the benefit of United-States Provisional Application No. 62/416,685, filed November 2, 2016, United-States Provisional Application No. 62/411,511, filed October 21, 2016, United-States Provisional Application No. 62/395,263, filed September 15, 2016, and United-States Provisional Application No. 62/379,175, filed August 24, 2016.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, non-provisional application 15/685,993, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Non-provisional application 15/685,993fails to disclose Compounds 1 and 4:

    PNG
    media_image1.png
    102
    272
    media_image1.png
    Greyscale

Accordingly, none of the examined claims (14-25) are entitled to the benefit of the non-provisional application 15/685,993.  
The priority date for all the claims is September 13, 2020.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
.
Claims 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyden et. al. (US 2018/0055832) and Schmidt et. al. (US 2015/0374677).

For claims 14-17, Hyden teaches a method of treating, slowing the progression of Huntington Disease (HD), and improving or maintaining functional capacity in a human patient with early stage Huntington Disease (HD), comprising orally administering a composition comprising pridopidine or a salt thereof (See abstract, [0047], [0051], [0354], [0732], [0740], [0753] and claims 1 and 49).
Hyden does not teach the treatment of HD comprising the administration of compounds 1 and 4:

    PNG
    media_image1.png
    102
    272
    media_image1.png
    Greyscale

However, Schmidt teaches a method of treating HD comprising the administration of a composition comprising a composition comprising pridopidine and, among others, the following compounds or salts thereof (also disclosed as compounds 1 and 4, see Table 1 on pages 18-19):

    PNG
    media_image2.png
    127
    188
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    160
    media_image3.png
    Greyscale

which correspond to instantly claimed compounds 1 and 4 (see [0005]-[0007], [0113]-[0114], [0154], [0165], [0352], [0369]-[0372], claims 7, 17 and 95-96).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat HD at any stage comprising the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and/or 4, or salts thereof as disclosed by Schmidt.  The skilled in the art will be further motivated to treat patients with early stage HD with a composition comprising pridopidine and compounds 1 and/or 4, since Hyden teaches that compositions comprising pridopidine are already known to be effective in treating early stages of HD, as such it will be expected that a composition that was already effective in treating HD in general will also be effective in treating early stages of HD, more so when pridopidine has already proven to be effective in the early stage HD patients.
Regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, as stated above, Hyden teaches that the administration of pridopidine to a human patient afflicted with early stage HD, improves, maintains or reduces impairment of functional capacity of a human patient afflicted with early stage HD, and even though the prior art is silent regarding “improving, maintaining or reducing impairment of functional capacity of a human improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compounds (pridopidine and compounds 1 and/or 4) are being administered to the same subjects (patients with early stage HD).  In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, by practicing the method made obvious by the prior art: “the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4 to early stage HD patients", one will also be “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”) of the method made obvious by the prior art (“the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4 to early stage HD patients").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claims 14-17 with a reasonable expectation of success. 

For claim 18, Hayden teaches that some HD patients have at least 36 CAG repeats in the Huntington gene (see [0047]), thus resulting in the practice of claim 18 with a reasonable expectation of success.

For claim 19, Hyden teaches that the pharmaceutical composition can be administered twice a day (see [0375] and [0432] for example), thus resulting in the practice of claim 19 with a reasonable expectation of success.

For claim 20, Hyden teaches that the functional capacity of a patient is measured using the TFC scale of the UHDRS (see [0013] for example), thus resulting in the practice of claim 20 with a reasonable expectation of success.

For claim 21, Hyden teaches the administration of a pharmaceutical composition comprising between 90-225 mg/day of pridopidine (see [0012] and [0023] for example), thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claim 22, Hyden teaches the administration of a pharmaceutical composition comprising 90 mg/day of pridopidine (see [0010]-[0013] for example), thus resulting in the practice of claim 22 with a reasonable expectation of success.

For claim 23, Hyden teaches the administration of a pharmaceutical composition comprising 45 mg of pridopidine twice a day (see [0010]-[0013] for example), thus resulting in the practice of claim 23 with a reasonable expectation of success.

For claims 24-25, Hyden teaches that pridopidine can be in the form of a salt like hydrochloride salt (see for example [0589] and [0595]), thus resulting in the practice of claims 24-25 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,090,297 in view of Hyden et. al. (US 2018/0055832).



    PNG
    media_image2.png
    127
    188
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    160
    media_image3.png
    Greyscale

Claims 1-2 of US 11,090,297 do not teach the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and 4 to an early stage HD patient.  
However, Hyden teaches a method of treating, slowing the progression of Huntington Disease (HD), and improving or maintaining functional capacity in a human patient with early stage Huntington Disease (HD), comprising orally administering a composition comprising pridopidine or a salt thereof (See abstract, [0047], [0051], [0354], [0732], [0740], [0753] and claims 1 and 49).
Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat HD at any stage comprising the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and/or 4, or salts thereof as disclosed by Claims 1-2 of the US 11,090,297.  The skilled in the art will be further motivated to treat patients with early stage HD with a composition comprising pridopidine and compounds 1 and/or 4, since Hyden teaches that compositions comprising pridopidine are already known to be effective in treating early stages of HD, as such it will be expected that a composition 
Regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, as stated above, Hyden teaches that the administration of pridopidine to a human patient afflicted with early stage HD, improves, maintains or reduces impairment of functional capacity of a human patient afflicted with early stage HD; and claims 1-2 of the US 11,090,297 also teach that the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and/or 4 to a patient at any stage of HD, will also reduce impairment of functional capacity. 
  
All this will result in the practice of the instant claims with a reasonable expectation of success. 

 

2) Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,207,310 in view of Schmidt et. al. (US 2015/0374677). 

Claims 1-16 of U.S. Patent No. 11,207,310 teach a method of treating, slowing the progression of Huntington Disease (HD), and improving or maintaining functional 
Claims 1-16 of U.S. Patent No. 11,207,310 do not teach the treatment of HD comprising the administration of compounds 1 and 4:

    PNG
    media_image1.png
    102
    272
    media_image1.png
    Greyscale

However, Schmidt teaches a method of treating HD comprising the administration of a composition comprising a composition comprising pridopidine and, among others, the following compounds or salts thereof (also disclosed as compounds 1 and 4, see Table 1 on pages 18-19):

    PNG
    media_image2.png
    127
    188
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    160
    media_image3.png
    Greyscale

which correspond to instantly claimed compounds 1 and 4 (see [0005]-[0007], [0113]-[0114], [0154], [0165], [0352], [0369]-[0372], claims 7, 17 and 95-96).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat HD at any stage comprising the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and/or 4, or salts thereof as disclosed by Schmidt.  The skilled in the art 
Regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, as stated above, Hyden teaches that the administration of pridopidine to a human patient afflicted with early stage HD, improves, maintains or reduces impairment of functional capacity of a human patient afflicted with early stage HD, and even though the prior art is silent regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD” for compounds 1 and 4, “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compounds (pridopidine and compounds 1 and/or 4) are being administered to the same subjects (patients with early stage HD).  In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, by practicing the method made obvious by the prior art: “the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4 to early stage HD patients", one will also be “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”) of the method made obvious by the prior art (“the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4 to early stage HD patients").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
  
All this will result in the practice of the instant claims with a reasonable expectation of success.




3) Claims 14-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15, 25-27 and 29-31 of copending Application No.17/074,901 in view of Schmidt et. al. (US 2015/0374677). 

Claims 1, 13-15, 25-27 and 29-31 of copending Application No.17/074,901 teach a method of reducing anxiety and/or depression comprising orally administering to a human patient with early stage Huntington Disease (HD), a composition comprising pridopidine or a salt thereof.
Claims 1, 13-15, 25-27 and 29-31 of copending Application No.17/074,901 do not teach the treatment of HD comprising the administration of compounds 1 and 4:

    PNG
    media_image1.png
    102
    272
    media_image1.png
    Greyscale

However, Schmidt teaches a method of treating HD comprising the administration of a composition comprising a composition comprising pridopidine and, among others, the following compounds or salts thereof (also disclosed as compounds 1 and 4, see Table 1 on pages 18-19):

    PNG
    media_image2.png
    127
    188
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    107
    160
    media_image3.png
    Greyscale

which correspond to instantly claimed compounds 1 and 4 (see [0005]-[0007], [0113]-[0114], [0154], [0165], [0352], [0369]-[0372], claims 7, 17 and 95-96).

, it would have been prima facie obvious for a person of ordinary skill in the art to treat HD and any symptom of HD (like anxiety and/or depression) in patients suffering from HD at any stage, comprising the administration of a pharmaceutical composition comprising pridopidine and compounds 1 and/or 4, or salts thereof as disclosed by Schmidt.  The skilled in the art will be further motivated to treat patients with early stage HD with a composition comprising pridopidine and compounds 1 and/or 4, since claims 1, 13-15, 25-27 and 29-31 of copending Application No.17/074,901  teach that compositions comprising pridopidine are already known to be effective in treating symptoms (anxiety and/or depression) in early stages of HD, as such it will be expected that a composition that was already effective in treating HD in general will also be effective in treating early stages of HD, more so when pridopidine has already proven to be effective in the early stage HD patients.
The prior art is silent regarding: “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”,  however, “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compounds (pridopidine and compounds 1 and/or 4) are being administered to the same subjects (patients with early stage HD).  In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, by practicing the method made obvious by the prior art: “the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4 to early stage HD patients", one will also be “improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("improving, maintaining or reducing impairment of functional capacity of a human patient afflicted with early stage HD”) of the method made obvious by the prior art (“the administration of a pharmaceutical composition comprising pridopidine and/or compounds 1 and/or 4  to early stage HD patients").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
  
All this will result in the practice of the instant claims with a reasonable expectation of success.

This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 24, 2022.